Citation Nr: 1454362	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied a rating in excess of 50 percent for PTSD.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge;  a copy of the transcript is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file  associated with the appellant's claim.  The Veteran's Virtual VA file  was reviewed in connection with this appeal.

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ),    VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised during the Board hearing, and after review of the claims file, the Board finds that further AOJ action in this appeal is warranted.  

The Veteran's most recent VA examination was in July 2010.  Statements submitted by the Veteran and his wife suggest a worsening of his PTSD since his last examination.  He similarly expressed an increase in symptoms at his July 2013 hearing, including hypervigilance, outbursts due to anger/irritability, suicidal thoughts and sleep impairment with daily nightmares.

Accordingly, in view of allegations of worsening disability since the Veteran's last examination, the Board finds that the current record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate mental health professional (preferably, one who has not previously examined him), at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the he notice(s) of the examination-sent  to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further VA examination, the AOJ should obtain and associate with the claims file all outstanding, pertinent medical records.

The claims file contains VA medical records from the VA Medical Center (VAMC) in Danville, Illinois, dated through May 20, 2013.  During the July 2013 hearing, the Veteran testified that he is supposed to have appointments at the VAMC every three months; hence, more recent records of VA treatment  of  the Veteran may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Danville VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since May 20, 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West  2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim for increased rating for PTSD should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Danville VAMC any outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since May 20, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate mental health professional-preferably, one who has not previously examined the Veteran-at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

Based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since April 2009 (one year prior to the April 2010 claim for increase, the Veteran's service-connected psychiatric disability changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

All  examination findings, along with complete, clearly-stated rationale for any conclusions reached, must be provided.  

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the  notice(s) of examination-sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for increased rating for PTSD.  

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority, to include consideration of whether "staged" rating of the Veteran's disability, pursuant to Hart (cited above) is appropriate.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



